DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Bendemire on 05/12/2022

The application has been amended as follows: 
In the claims:

19. 	A display device comprising: a display panel including a plurality of sub-pixels, each sub-pixel of the plurality of sub-pixels including a light emitting element and a driving transistor; and a display driving circuit, wherein the display driving circuit, in operation, drives the display panel, wherein the plurality of sub-pixels includes a first sub-pixel and a second sub-pixel having different degradation states, and the first sub-pixel is in a more degraded state than the second sub-pixel, and wherein during an image quality control period, the display driving circuit: supplies a degradation acceleration data voltage to the second sub-pixel that drives the second sub-pixel to emit light more brightly than the first sub-pixel, and supplies a degradation deceleration data voltage to the first sub-pixel that drives the first sub-pixel to emit light more darkly than the second sub-pixel or drives the first sub-pixel not to emit light, wherein during the image quality control period, a degradation uniformity restoration image is displayed in a detected afterimage occurrence predicted area on the display panel, wherein the first sub-pixel and the second sub-pixel are disposed in the afterimage occurrence predicted area 

Reasons for Allowance
Claims 1, 3-11, and 13-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 1, 3-11, and 13-20 are allowed since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claims 1, 11, and 19, “wherein the degradation uniformity restoration image includes a first portion in which a darkest image is present, and a second portion outside of the first portion, and wherein the second portion becomes brighter as the second portion moves toward the first portion, and becomes darker as the second portion moves away from the first portion”. The closest prior art of record, (KR 20140075061), LEE et al. discloses the organic light emitting display device factors degrade luminance uniformity between pixels in are numerous, and electrical characteristics of the driving TFT deviation between the pixels, and the differences between the pixel cell driving voltage, the degradation of the organic light emitting diode deviation between the pixels are known. Of these, the deterioration of the organic light emitting diode variation degrades the image quality by causing the lock-image (Image Sticking) phenomenon (paragraph [4] after Background Art). Also, compensation region setting unit (Fig. 4, (141) is the display panel 10 from indicating the degree of deterioration of the organic light emitting diode deterioration detection data is input (sensing a threshold voltage). The compensation area setting unit (141) calculates the pixel-by-pixel compensation data for compensating for the luminance of each pixel in the display panel 10 based on the deterioration detection data. Compensation region setting unit 141 is M * N (M, N is a natural number), as shown in Fig. 5 the image compensation by the compensation data is divided into blocks of plurality of compensation. Compensation area setting unit 141 obtains the average picture level indicating the average brightness (Average Picture Level, hereinafter 'APL') for each block. Because of the size is applied to the severe deterioration compensation data block is compared with the compensation data to be applied to the low degradation block (See Figs. 3 and 4, and paragraph [3], after first paragraph describing Fig. 4. 
Singularly or in combination, the closest prior art of record, (KR 20140075061), LEE et al., fails to anticipate or render the above underlined limitations obvious, together with all the other limitations of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692